DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of Group I, claims 1-13, in the reply filed on May 4, 2022 is acknowledged.  The traversal is on the ground(s) that claim 14 expressly requires that the product be made by the process of claim 1 and that, as such, the examiner’s assertion that the product can be made by another and materially different process is not proper.  This is not found persuasive because claim 14 is a product-by-process claim. As set forth in MPEP 2113, “even though product-by-process claims are limited by and defined by the process, the determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production.  If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.”  As such, the position taken by the examiner in the restriction requirement that the product as claimed can be made by another and materially different process is proper. The product of claim 14 can be made by a different process and the inventions are therefore properly understood to be distinct and related as process of making and product made as set forth in the requirement.  
The requirement is still deemed proper and is therefore made FINAL.
Claims 14-16 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. 

Claim Objections
Claims 4, 5, 8, 9, 12 and 13 are objected to because of the following informalities:  As to claims 4, 5, 8 and 12, the claims do not end with a period. As to claim 9, the word “a” should appear before “twin-screw”.  As to claim 13, the word “an” should appear before “In-HDPE”. Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, the preamble of the claim recites “a glassy-metal polymer composite” while the body of the claim only refers to “metal” and “polymer” to form the composite.  It is not clear whether a particular metal is intended when the body of the claim refers to “metal” (e.g. necessarily an amorphous or “glassy” metal) or whether any metal is intended or whether the word “glassy” is intended to refer to something other than a particular metal (e.g. a characteristic of the composite).  As presented, the examiner submits that the preamble limitation “glassy” is most properly interpreted in a manner where it does not limit the body of the claim since the body of the claim is able to standalone (see MPEP 2111.02). Appropriate correction and/or clarification is required. 
As to claim 4, the claim recites “a melt is extruded at room temperature after a minimum residence time of 10 minutes”.  It is not clear whether this is referring to the temperature within the extruder or die or whether this is referring to the atmosphere into which the material is extruded.  
As to claim 5, the claim recites “a feedstock of polymer”.  It is not clear whether this is referring back to the “polymer” of claim 1 or whether a different polymer is in view. Appropriate correction and/or clarification is required. 
As to claim 6, the claim recites “low melt viscosity”.  The term is a relative term that renders the claim indefinite.  The term is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. 
As to claim 7, the claim recites “high melt viscosity”.  The term is a relative term that renders the claim indefinite.  The term is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. 
As to claims 6-8, the claims refer back to the feedstock of polymer in claim 5 and also recite “the polymer”.  It is not clear whether the polymer of claim 5 or the polymer of claim 1 is necessarily in view.  Appropriate correction and/or clarification is required. Further, in claim 8 it is not positively clear whether “between each feed” is referring to the feeding of the metal or the feeding of the polymer. Appropriate correction and/or clarification is required. Further, as to claims 6 and 7, it is not clear whether the claims are positively requiring the usage of low melt (claim 6) or high melt (claim 7) viscosity metals since the language is presented passively or whether these are specifying what is to be done only if certain materials are utilized. Appropriate correction and/or clarification is required.
As to claim 10, the claim recites “not exceeding 35°C from polymer melting point”.  It is not clear what is not exceeding 35°C from [the] polymer melting point.  For example, it is not clear whether the melting temperature of the metal is in view or whether something else is intended.  Appropriate correction and/or clarification is required.
As to claim 11, the claim recites “low melt eutectic metal”.  The term is a relative term that renders the claim indefinite.  The term “low” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  
Further claim 11 recites the metal “can” be a liquid.  It is not clear whether this is intended to mean that the metal is a liquid when it is added to the extruder, that it “can” be a metal when added to the extruder (i.e. an optional limitation), whether it is merely a metal that can melt, or whether something else is intended. Appropriate correction and/or clarification is required. 
The other claims are rejected as dependent claims.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1 and 11 are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Prestayko et al. (US 2017/0148539).
Regarding claim 1, Prestayko et al. teach a method for the production of a glassy-metal polymer composite (Note: the word “glassy-metal” is currently understood to be statement of intended use or purpose and is not understood to limit the claims as is further described in MPEP 2111.02 since the body of the claim is able to standalone.  Further, the limitation is understood to be indefinite for the reasons set forth above in the section 112b rejection) comprising the steps of adding a polymer (paragraphs [0024]-[0026]) and a metal (paragraphs [0029]-[0032]) to an extruder (Abstract; Figure 1, paragraphs [0019]-[0022], [0039]-[0041]), wherein the extruder is heated to an extrusion temperature greater than the melting point of the polymer and the melting point of the metal (paragraphs [0008], [0019]-[0022], [0039]-[0041]; claim 2); mixing the metal and the polymer in the extruder for a predefined residence time (Figure 1; paragraphs [0019], [0022], [0039]-[0041]); and co-extruding the composite from the extruder (Figure 1; paragraphs [0019], [0022], [0039]-[0041]).
As to claim 11, the metal of Prestayko et al. can be melted and is melted in the extruder (paragraphs [0008], [0019]-[0022] and [0039]-[0041]; claims 1and 2).

Claims 4 and 10 are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Prestayko et al. (US 2017/0148539), as applied to claims 1 and 11 above.
As to claim 4, Prestayko et al. exemplify melt mixing the material in the extruder for 30 minutes and then extruding the material (paragraph [0041]).  No additional equipment is set forth in the example and as such it is understood to be extruded “at room temperature” (e.g. into the atmosphere with no other temperature processing involved).  Alternatively, Prestayko et al. teach that the mixture can be cooled (paragraph [0023]). It would have been obvious to extrude the composition at room temperature in order to cool it for subsequent use and/or to solidify the material in an art recognized suitable manner in combination with providing sufficient residence time to bring the materials together effectively to a required degree. 
As to claim 10, Prestayko et al. disclose the metal may be Indium (paragraph [0030], melting temperature of 156°C), a Group XIII material, and Indium is disclosed as being suitable in the instant application.  Further, the limitation regarding 35 °C is indefinite so it is not clear how it limits the claim. However, it is also noted that Prestayko et al. disclose many of the same polymers set forth in the instant application (paragraphs [0026], [0027]), such as HDPE (melting temperature generally between 120-140°C).  As such, to the extent the scope of the claim is understood Prestayko et al. is understood to meet it.  Alternatively, Prestayko et al. is understood to disclose a group of metals and polymers that have properties which overlap the claimed polymer melting point and render the claimed range obvious. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 2, 3, and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Prestayko et al. (US 2017/0148539), as applied to claims 1 and 11 above.
As to claims 2 and 3, Prestayko et al. disclose the metal may be a metal having a melting temperature from 100°C to 250 °C (paragraphs [0030], [0031]).  Further, Prestayko et al. disclose many of the same polymers set forth in the instant application, including, for example, HDPE (paragraphs [0026], [0027]), which has a melting point between 120-140°C.  Prestayko et al. is understood to disclose a group of metals and polymers that have melting points which overlap the claimed ranges and render the claimed range obvious (e.g. Indium and HDPE could be used together). 
As to claim 13, Prestayko et al. disclose that the polymer may include HDPE (paragraphs [0026]) and that the metal may include In (paragraph [0030]).  Prestayko et al. do not explicitly exemplify the use of both of these materials together.  However, one having ordinary skill in the art would have readily determined combinations of the disclosed polymers and metals to use together.  Prestayko et al. teach the selection of both polymers and metals from the disclosed lists of materials.  Further, MPEP 2143 I makes clear that combining prior elements according to known methods, simple substitution of one know element for another, and choosing from a finite number of identified solutions is prima facie obvious absent a showing of unexpected results.  

Claims 5 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Prestayko et al. (US 2017/0148539), as applied to claims 1 and 11 above, and further in view of Tominaga (JP 03075106) and any one of Kosonen et al. (US 2014/0316036), Kikuchi et al. (US 2013/0065053), Wenger et al. (US 4,875,847) or Hanslik (US 4,408,888).
As to claim 5, Prestayko et al. teach the method set forth above.  Prestayko et al. teach a twin screw extruder (i.e. two screws), but Prestayko et al. do not teach the extruder comprises conical screws wherein a fraction of the polymer is fed first to form a polymer layer on the screws. However, each of Kosonen et al. (paragraphs [0079] and [0062]), Kikuchi et al. (Figure 4; paragraphs [0202]-[0207] and [0250]), Wenger et al. (Abstract) and Hanslik (col. 2, line 3-col. 4, line 1) teach analogous methods wherein the twin screw extruder utilizes conical screws and Tominaga teaches coating the screw with polymer prior to feeding the remainder of the polymer for processing (Abstract).
Therefore it would have been prima facie obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have combined the teaching of Prestayko et al. any one of Kosonen et al., Kikuchi et al., Wenger et al. or Hanslik and to have utilized a twin screw extruder having conical screws in the method of Prestayko et al., as suggested by any one of the secondary references, for the purpose, as suggested by the references, of effectively melting the material as it enters the extruder (Kosonen et al.) or for effectively dispersing the raw materials in an art recognized suitable manner (Kikuchi et al) or for the purpose of reducing wear on the extruder (Wenger et al. and Hanslik). Further, it would have been prima facie obvious to have combined the teaching of Prestayko et al. with the teaching of Tominaga et al. and to have coated the screws of Prestayko et al. with a fraction of the feedstock prior to feeding the additional material to the screws, as suggested by Tominaga et al., for the purpose, as suggested by Tominaga et al. of improving the quality of the produced article.  
As to claim 6, the combination suggests feeding the remainder of the polymer (i.e. the polymer utilized for extruding the material after coating the screws) with the metal concurrently (e.g. see Figure 4 of Kikuchi et al. showing the material added together).  Further, the method suggested by the combination is understood to be capable of being operated in the claimed manner (see section 112b rejection above). 
 
Claims 7 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Prestayko et al. (US 2017/0148539) and further in view of Tominaga (JP 03075106) and any one of Kosonen et al. (US 2014/0316036), Kikuchi et al. (US 2013/0065053), Wenger et al. (US 4,875,847) or Hanslik (US 4,408,888), as applied to claims 5 and 6 above, and further in view of Pitman et al. (WO 2007/048759).
As to claims 7 and 8, the combination suggests the method set forth above. Prestayko et al. do not suggest adding the metal after the polymer as claimed.  However, Pitman et al. teach an analogous method with a conical screw wherein the non-polymeric material is fed downstream of the polymer (Abstract).
Therefore it would have been prima facie obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have combined the teaching of Prestayko et al. and Pitman et al. and to have fed the non-polymeric material/metal downstream of the polymer in the method of Prestayko et al., as suggested by Pitman et al., for the purpose, as suggested by Pitman et al., of facilitating the use of more non-polymeric material in the extruded material.  Further, as to claim 8 one having ordinary skill would have readily determined the rate or pace of feeding the material to the screw through routine experimentation in order to ensure adequate mixing and the addition of the proper amount of each material in the formation of an extruded material (also see section 112b rejection of the claim set forth above).    

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Prestayko et al. (US 2017/0148539), as applied to claims 1 and 11 above, and further in view of either one of Kosonen et al. (US 2014/0316036) or Kikuchi et al. (US 2013/0065053).
As to claim 9, Prestayko et al. teach the method set forth above and further teach a twin-screw extruder may be employed (paragraph [0041]), but do not teach a twin-screw extruder with a heated barrel having twin counter-rotating conical screws as claimed.  However, each of Kosonen et al. (paragraphs [0079] and [0062]) and Kikuchi et al. (Figure 4; paragraphs [0202]-[0207] and [0250]) teach analogous methods wherein the twin screw extruder includes a heated barrel and utilizes twin counter-rotating conical screws.
Therefore it would have been prima facie obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have combined the teaching of Prestayko et al. and either one of Kosonen et al. and Kikuchi et al. and to have utilized a twin screw extruder having a heated mixing barrel and twin counter rotating conical screws in the method of Prestayko et al., as suggested by either one of the secondary references, for the purpose, as suggested by the references of effectively melting the material as it enters the extruder or for effectively dispersing the raw materials in an art recognized suitable manner.
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Prestayko et al. (US 2017/0148539), as applied to claims 1 and 11 above, and further in view of any one of Urushihara et al. (US 2016/0347917), Alsewailem (US 2012/0022216), Miller et al. (US 2008/0274194), or Kobayashi et al. (US 2004/0266957).
As to claim 12, Prestayko et al. teach the method set forth above. Prestayko et al. do not explicitly teach the extruder screw is rotating at 100 rpm.  However, each of Urushihara et al. (paragraph [0052]), Alsewailem (paragraph [0024]), Miller et al. (paragraph [0117]), and Kobayashi et al. (paragraph [0044]) provide analogous extrusion methods wherein it is disclosed that screw speed is a result effective variable that would have been readily optimized, to achieve a desired extrusion result.
Therefore it would have been prima facie obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have combined the teaching of Prestayko et al. with any one of the secondary references and to have rotated the extruder screw at 100 rpm in the method of Prestayko et al., for the purpose, as suggested by the references, of achieving a desired temperature and/or torque (Urushihara et al.; also makes clear that 100 rpm is a known extrusion speed), achieving a desired degree of homogenization (Alsewailem), achieving a desired amount of shear and mixing (Miller et al. and Kobayashi et al.) 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jeff Wollschlager whose telephone number is (571)272-8937. The examiner can normally be reached M-F 7:00-3:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christina Johnson can be reached on 571-272-1176. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JEFFREY M WOLLSCHLAGER/Primary Examiner, Art Unit 1742